Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.

Receipt of Affidavit under Rule 37 CFR 1.131, amendment and applicants’ arguments dated 2/9/21 is acknowledged.

Claim status
New claim 46 has been added.
Claims 34-36, 38-40, 42-44 and 46 are pending in the instant application. 
Claims 1-33, 37, 41 and 45 have been canceled.

The following rejections replace all of the previous rejections:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34, 36, 38-40 and 42, 44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 20030078552 to Tepper et al in view of US 2004/0146547 to Marcenyac et al, and further in view of US 6660901 to Church and Joseph Greensher et al (Pediatrics, vol. 80(6), 949-051,1987).

Tepper teaches an odor controlling containing wherein the container comprises walls with inward and outward faces joined to form an opening for receiving wastes, opening fitted with a sealing means and an odor controlling substance being distributed uniformly over the inward surface (abstract, [0011] and claim 1). [0010] teaches that the odors can be generated from bodily fluids, putrefying food wastes, combustion byproducts of tobacco etc. [0035] describes the container to be a bag, sack, pouch; and [0036] teaches that the opening should sufficient to permit easy entry of wastes such as baby diapers, napkins, diapers, etc. [0043-0045] describes sealing means such as adhesive sealants, or ziplock [0044]. Odor controlling composition includes activated carbon [0051-0052], crystalline materials such as citric acid, malic acid; polyacrylic acid materials, metal oxides, silicates, zeolites etc [0053-0055].
Example 1-7 of the reference teaches odor controlling articles to control the odor from different sources such as pet feces, kitty litter and/or food waste. Test methods [0070] describe the method of controlling odor, wherein soiled diapers were placed into the containers and sealed. As explained above, Tepper teaches the limitations of claims 38, and 39. For claim 40, [0044] teaches adhesive or cohesive sealing method. For the newly added claim, Tepper teaches an opening of the container to insert the material to be disposable suggesting inserting waste material into the container. 

Thus, Tepper teaches the concept of absorbing solid or a liquid waste substances by disposing the substance in a container containing activated carbon. Even though Tepper does not suggest disposing a synthetic toxic chemical of the instant claims, one of an ordinary skill in the art would have been motivated to extend the teachings of Tepper to disposing off other unwanted materials or wastes or harmful materials because Tepper teaches the concept of employing activated carbon to trap unwanted waste substances in a container.

Marcenyac teaches a disposable article to prevent the misuse of a transdermal dosage form. The article includes a reservoir housing a dye and/or medicament inactivating agent which is released when the reservoir is opened or revealed and/or a heat activated adhesive changes color and is activated when the article is subjected to elevated temperatures, thereby sealing the transdermal dosage form within the article (0009). Marcenyac also teaches that the article may include a pocket having a sealable opening, formed between first and second portions of the opposite side of the inner layer (0014). Marcenyac teaches a method of disposing a transdermal patch that includes placing the patch within the article described above, sealing the patch within a pocket of the article, and subjecting the article to elevated temperatures, such that heat-activated adhesive is activated, and optionally changes the color, and seals the transdermal patch (0015). In one embodiment (fig. 3), the article has a transfer side and an opposite side, optionally an adhesive side disposed on the perimeter of the transfer side (0097). The transfer side comprises first and second regions, wherein the regions are separated from one another by a membrane or an 
According to Marcenyac, the inactivating agent is contacted with the medicament when the patch is folded such that the first region contacts the second region , whereby the active agent is altered, damaged and/or inactivated (0098). In particular, Marcenyac teaches inactivating opioid actives with opioid receptors (0100), which meets the claimed solid synthetic toxic compound. Further, Marcenyac teaches fentanyl as the active agent and the inactivating agents to include irritants or antagonists (0114). For the disposal of the article, Fig. 1 & Fig. 4 of Marcenyac shows an article having a pouch for the insertion of the transdermal patch, which may further contain an adhesive layer such that the patch is held in place.
Marcenyac does not teach disposing the transdermal dosage form comprising opioid active agents by disposing the article in a disposal container that contains a deactivating system. Marcenyac also does not teach activated charcoal or other absorbing materials that absorb opioid actives such as fentanyl.
In this regard, Church discloses a patch for topical application to the skin includes a charcoal based composition applied to an impervious backing sheet for the purpose of adsorbing toxins, bacteria and other harmful pathogens (abstract). In one embodiment, the layer of charcoal composition (activated charcoal, psyllium husk, and distilled water) is covered by a permeable sheet or the charcoal composition is contained within a porous container or envelops (Col. 2 lines 51-57 and Example 1). 
Joseph the activated charcoal has the capability of inactivating a larger quantity of an ingested substance than the approximately 30% that could be removed by syrup of ipecac-induced vomiting. The effectiveness of activated charcoal lies in its small particle size and large surface area, allowing the adsorption of a variety of chemical agents by offering alternative binding sites and thereby reducing their absorption from the gastrointestinal tract (page 949). Compounds adsorbed by activated charcoal include analgesic, morphine, narcotics, nicotine opium, quinine and the like (page 950). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the waste disposal container of Tepper, containing an odor absorbing substance such as activated carbon, zeolite, polyacrylates etc., to not only absorb the odor generated from waste materials such as kitty litter, used baby diapers, odor generated from bodily fluids, putrefying food wastes, combustion byproducts of tobacco etc. (Tepper) but also use for disposing transdermal dosage forms comprising opiate toxic substances such as fentanyl (of Marcenyac) because Church teaches activated charcoal used in transdermal dosage forms for absorbing toxins, bacteria and other harmful pathogens. Tepper does not state toxins and instead only teaches odor controlling. However, one skilled in the art reading Church would envisage activated charcoal absorbing toxins as well as odors. 

In this regard, Joseph Greensher also teaches that activated charcoal inactivates several materials such as analgesic, morphine, narcotics, nicotine opium, quinine and the like (Fig. , page 950). In particular, Marcenyac teaches a method of disposing a  sealing the patch within a pocket of the article. A skilled artisan would have expected that the deactivating container containing absorbent materials would be effective in not only absorbing odors generating from those materials taught by Tepper but also effective in absorbing and inactivating the opioid compounds of Marcenyac because Church and Joseph teach activated charcoal is capable of inactivating a variety of toxins, pathogens and also analgesic, morphine, narcotics, nicotine opium, quinine and the like and reasonably would have expected success because the activated charcoal has power to adsorb various chemical and drug overdoses persists for several hours after administration and has been referred to as "the catch-up phenomena (Joseph). 

Claims 35 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 20030078552 to Tepper et al in view of US 2004/0146547 to Marcenyac et al, US 6660901 to Church and Joseph Greensher et al (Pediatrics, vol. 80(6), 949-051, 1987) as applied to claims 34, 36, 38-40, 42 and 44 and 46 above, and further in view of Paech et al (Anesthesia 2003). 

Instant claims 35 and 43 require a liquid composition comprising a synthetic toxic chemical agent. Tepper, Marcenyac. Church and Joseph Greensher fail to teach liquid composition comprising a synthetic toxic chemical agent. 
Tepper however teaches disposing both liquid (body fluids) and solid wastes (food, litter, used diapers etc).

Paech describes a nasal fentanyl formulation as a spray for postoperative analgesia. Fentanyl citrate is a lipophilic opioid suitable for administration by a number of routes and that transmucosal absorption is appealing for pediatric pain management and for adults in whom intravenous (IV) access is not available or as step‐down analgesia after more invasive techniques (page 1). Paech teaches that nasal mucosal administration is non‐invasive and lipophilic drugs are absorbed rapidly, and that titrated or patient‐controlled intranasal (IN) fentanyl spray shows clinical utility and is not overly irritant (page 2). Paech teaches fentanyl in the form of IV injection solution and sprays, and studied their efficacy as analgesic (table 2 & Discussion) and has a bioavailability of 55-77% (page 7). 
While Paech does not teach that deactivating the left over drug nasal sprays and IV injection formulations, like that in a transdermal dosage form (Mercenyac), one of an ordinary skill in the art would have realized from the teachings of Mercenyac that opioids such as fentanyl are prone to abuse and needs to be deactivated. Joseph Greensher also teaches activated charcoal has the capability of inactivating several drugs such as analgesic, morphine, narcotics, nicotine opium, quinine and the like (Fig. 1, page 950). 
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the waste disposal container of Tepper, containing an odor absorbing substance such as activated carbon, zeolite, polyacrylates etc., to not 


The following rejection has been maintained as applicable to the amended claims:
Claim Rejections - 35 USC § 112
Claims 34-36, 38-40, 42-44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Instant amended claims do not require the limitation “of a class subject to abuse to the body of a subject”.
a synthetic toxic chemical agent comprising a disposal container having an opening therein for receiving the toxic compound; and a deactivation system in the container comprising a material that renders the toxic compound unusable upon contact with the toxic compound.
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, Paragraph 1, “Written Description” Requirement, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present. The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim. Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description. Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing. This should include the following considerations: (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art and (6) predictability of the art. For each claim drawn to a single embodiment or species, each of these factors is to be considered with regard to that embodiment or species. For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number 
 The breadth of the instant claims includes a device detoxifying a solid or liquid comprising a synthetic toxic chemical agent comprising a disposal container having an opening for receiving a toxic chemical and a deactivation system in the container comprising a material that renders the toxic compound unusable upon contact with the toxic compound. The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim. Instant invention claims a deactivation system for a broad genus of a solid or liquid comprising a synthetic toxic chemical compounds (except in claims 36 and 44). Instant amended claims do not require the limitation “of a class subject to abuse to the body of a subject”. Thus, the amended claims still include any possible synthetic toxic solid or liquid agent that can be abused. Generally any substance can be abused and the term abuse is not necessarily equated with or require addiction to the substance. Further, the term “chemical agent” does not limit to a drug that is abusable and thus the claims can include a non-drug (solid or liquid). Accordingly, the claimed agents can include any substance other than drugs, for instance synthetic pesticides, several poisonous chemicals such as dioxins or DDT or synthetic house hold chemical toxins such as disinfectants, cleaners etc. 
 A review of the instant specification mentions reducing the abuse potential of narcotics and other controlled substances, particularly, substances such as fentanyl (0002), and the need for deactivating the residual fentanyl in skin patches [0003]. The specification describes that the toxic dosages of fentanyl are released into the environment annually and hence a need to reduce the toxic potential of fentanyl. Instant specification states that there is still a need for a safe and effective means for preventing abuse of drugs such as opioid drugs (0006). Specification employs the use of a separate anti-abuse substance which may be a binding agent which immobilizes and deactivates the abusable substance on contact thereby reducing the potential for abuse. 
Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description. Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing. This should include the following considerations: (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art and (6) predictability of the art. 
While instant invention broadly claims a device for reducing the toxicity and a deactivation system comprising a material, instant specification does not provide sufficient written description for detoxifying all known or unknown (as of the filing date of the instant invention made) synthetic toxic substances either in a solid or a liquid composition in general or that their potential to be abused. Instant specification only describes fentanyl as the substance that is abusable and describes capsaicin, ipecac, naloxone and naltrexone [0013] as the suitable antagonist or irritant to reduce the abuse of the abusable substance. 
While it is true that instant specification provides description of fentanyl present as a solution and a transdermal patch (liquid or solid as claimed), and according to Applicants fentanyl is controlled synthetic compound, it is noted that instant specification does not provide any other composition (solid or liquid) that include any other synthetic toxic compound. The description of fentanyl alone does not provide a written description for the entire scope of toxic substances or for the entire scope of solid or liquid compositions that comprise any synthetic toxic compound that is subject to abuse to the body in a subject, and that can be deactivated according to the claimed deactivating system. This is true because applicants have not provided any guidance or rationale to enable one skilled in the art to readily construe that fentanyl represents an entire genus of any known or possible toxic compounds that can be abused by a subject. Further, the specification does not enable one skilled in the art to construe that the exemplified activated carbon or any one of capsaicin, ipecac, naloxone and naltrexone (antagonist or irritant substances) provide deactivation of every known or possible synthetic toxic abusable compounds in any and every possible solid or liquid composition to be disposed. A number of synthetic chemicals or substances- organic or inorganic materials, are known to cause toxicity to a varying degree in humans and/or animals and further a number methods of detoxification are also known in the art. For instance, instant broad claim “solid or liquid compositions comprising a synthetic toxin” can include several poisonous chemicals such as dioxins or DDT or synthetic house hold 
Furthermore, it is generally known that not all of the toxins can be neutralized or inactivated with the same antidote. This is evident from the previously cited Huwig et al (Mycotoxin detoxication of animal feed by different Adsorbents, Toxicology Letters Volume 122, Issue 2, 20 June 2001, Pages 179-188) describes contamination of animal feed with mycotoxins, and the use of adsorbents such as aluminosilicates, activated charcoal, antioxidants, sulphur- containing amino acids, vitamins, trace elements etc., as effective detoxifying agents. It is evident from Table 2 of Huwig reference that not all substances are equally effective in detoxifying mycotoxins and that one skilled in the art would have to perform extensive experimentation in order to determine the suitability of a detoxifying agent. Even though Huwig teaches natural toxins, and not synthetic toxins, one skilled in the art would readily understand that not all toxins can be effectively neutralized with a single antidote. For instance, pesticides and insecticides, several poisonous chemicals such as dioxins or DDT or synthetic house hold chemical toxins such as disinfectants, cleaners etc can include both natural and synthetic materials, which are generally known to be toxic to humans and animals. Applicants have not provided any description or guidance with respect to the full scope of detoxifying or deactivating agents that can render any abusable toxic substance (encompassed by the solid or liquid composition comprising a synthetic toxic abusable substances (other than the disclosed compositions in the instant specification) can be effectively deactivated or detoxified and as to what deactivating substances (other than activated carbon) can be employed so as to practice the instant invention. Thus, applicants are not in possession of the full scope of the solid or liquid composition comprising a synthetic toxic substances to be deactivated and full scope of deactivation systems. This is a written description rejection.

Response to Arguments
 Applicant's arguments dated 1/27/21 regarding the rejection over US PGPUB 2005/0112068 to Warner et al. reference and Affidavit under Rule 37 CFR 1.131filed 1/27/21 have been considered and found persuasive. 
Hence, the following rejection have been withdrawn:
Claims 34, 38-40 and 42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US PGPUB 2005/0112068 to Warner et al. (hereafter Warner).

Claims 36 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2005/0112068 to Warner et al. (hereafter Warner), as applied to claims 34, 38-40 and 42, and further in view of US 6660901 to Church and Joseph Greensher et al (Pediatrics, vol. 80(6), 949-05,1987).
Upon further consideration and in light of the newly found art, the following rejections of record have been withdrawn:
Claims 34, 39, 40 and 42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2004/0146547 to Marcenyac et al.

Claims 36 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0146547 to Marcenyac et al, as applied to claims 34, 37, 39, 40 and 42 and further in view of and US 6660901 to Church and Joseph Greensher et al (Pediatrics, vol. 80(6), 949-051,1987).
With respect to the arguments regarding the teachings of Marcenyac, Church and Joseph references previously of record, Examiner has withdrawn the rejection of claims over Marcenyac in view of Church and Joseph Greensher. Instead the new rejection further relies on the teachings of Tepper (US 20030078552) for the claimed container comprising a deactivating system (claims 34 and 42), in particular activated carbon (claims 38 and 44), and also for the limitations of 39-40 and 46. Accordingly, the arguments pertaining to the operation of the device of Marcenyac in deactivating the transdermal patch comprising fentanyl are moot. 
Further, the argument that the purpose of Marcenyac is to prevent misuse of the transdermal dosage form (since the device releases its inactivating agent and/or dye to mix with the contents of the device when the article is tampered with by an abuser” is moot because the present rejection now relies on the teachings of Tepper reference in combination with Marcenyac, in view of Church and Joseph Greensher. Tepper teaches the argued container configured to inactivate any waste substance employing 

The following rejection has been maintained:
Rejection under 35 USC 112:
Applicants traverse the rejection stating that the specification sufficiently describes the claimed invention for the claimed solid or liquid composition comprising a synthetic toxic chemical agent. It is argued that specifically, the specification states that 
Applicants’ arguments have been considered but not found persuasive because as explained in the previous rejection as well as the rejection above instant disclosure of a class of synthetic toxic chemical agents does not constitute a written description support for any class or type of a synthetic toxic chemical agent, such as pesticides, insecticides, etc., which also include synthetic chemicals and are well known for their toxic properties. The claims as presented encompass any synthetic toxic chemical agent present in a solid or liquid composition and not just a solid or a liquid opioids or fentanyl, and further include any solid or liquid formulation that can have any synthetic toxic chemical. Applicants merely restate that solid or a liquid opioids or fentanyl constitute sufficient written description and that one skilled in the art would reasonably conclude that Applicant was in possession of the element “a solid or liquid composition The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Applicant further maintains that the scope encompassed by the “deactivation system” as claimed in Claims 34 and 42 finds support in the specification, upon reviewing which one of ordinary skill in the art would understand that the deactivation system of the claims encompasses those systems that correspond to and deactivate the synthetic toxic chemical agents as described throughout the specification, not simply any abusable substance. Applicants’ arguments are not persuasive because instant specification only described activated carbon (page 3, l 26-abusable substances (other than the disclosed composition) can be effectively deactivated or detoxified and what deactivating substances (other than activated carbon) can be employed so as to practice the instant invention. 
Applicants argue that that the Examiner has incorrectly construed the significance of Huwig reference because the reference describes in vivo adsorption of toxins in animals where activated charcoal has least efficacy possibly because of its relatively unspecific nature. Applicants argue that in goats, however, activated charcoal shows benefits at higher doses to treat high amounts of aflatoxins. It is argued that 
Applicants’ arguments are not persuasive because on one hand applicant argues Huwig does not teach in vitro devices and that the in vivo experiments showed minimal efficacy with mycotoxins. Whereas Applicants argue that in the in vivo testing in goats show effective deactivation of mycotoxin with high amounts of activated carbon. In light of the different in vivo tests of Huwig, one of an ordinary skill in the art would have understood that the same activated charcoal does not provide the same effect against different animals and different in vivo experiments. For this reason alone, one of an ordinary skill in the art would have understood that not all toxic synthetic chemicals would be effectively deactivated by a single activated carbon. The argument that instant claims are directed to in vitro and that Huwig also teaches in vitro absorption of mycotoxins by activated carbon, is not persuasive because one of an ordinary skill in the art would be more convinced from the teachings of Huwig that every toxin deactivating compound such as activated carbon provides a different toxin adsorption efficacy depending on the toxin level, and depending on the environment in which it is being used. Therefore, in light of the breadth of not only the synthetic toxic chemical agent claimed, but the breadth of the liquid or solid composition comprising the synthetic chemical toxic agent and the breadth of the deactivating system to render the toxic chemical agent abusable, one of an ordinary skill in the art would not be able to construe that Applicants are in possession of the full scope of the claimed deactivating 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611